 In the Matter Of WEST VIRGINIA PULP & PAPER COMPANYandPAPERWORKERS ORGANIZING COMMI'i'rEE (C. I. 0.)Case No. 5-R-17,517.-Decided April 7, 1945Mr. James W. Towsen,of New York City, andMr. Charles E. Boyd,Jr.,of Covington, Va., for the Company.Mr. Frank Grasso,of Richmond, Va., for the C. I. O.Mr. Lawson Wimberly,of Washington, D. C., andMr. E. W. Wright,of Covington, Va., for the I. B. E. W.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Paper Workers OrganizingCommittee (C. I. 0.), herein called the C. I. 0., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of West Virginia Pulp & Paper Company, Covington, Vir-ginia, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before SidneyJ.Barban, Trial Examiner. Said hearing was held at Covington,Virginia, on February 13, 1945.The Company, the C. I. 0., andInternational Brotherhood of ElectricalWorkers, Local Union No.464, A. F. of L., herein called the I. B. E. W., appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.At the hearing, the I. B. E. W. moved to dismissthe petition.For reasons set forth in Section III,infra,the motionis hereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:61 N. L.R. B., No. 56.438 WEST VIRGINIA PULP & PAPER COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY439West Virginia Pulp & Paper Company is engaged in the manufac-ture and distribution of pulp and paper-mill products and chemical by-products.Its principal office is at New York City and it owns andoperatesmills at Covington, Virginia; Mechanicville, New York;Williamsburg and Tyrone, Pennsylvania; Luke, Maryland; andCharleston, South Carolina.The Company's Covington, Virginia,plant is the only plant directly concerned in this proceeding.TheCompany purchases annually for its Covington plant materials valuedat in excess of $6,500,000, of which approximately 50 percent is shippedto the plant from points outside the State of Virginia.The Companymanufactures annually at its Covington plant products valued at inexcess of $14,500,000, of which approximately 98 percent is shippedfrom the plant to points outside the State of Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDPaper 'Workers' Organizing Committee, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingtomembership employees of the Company.Local Union No. 464 of International Brotherhood of ElectricalWorkers, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe C. I. 0., by letter dated October 31, 1944, advised the Companythat it represented a majority of the electrical employees at theCompany's Covington plant and that it had filed a petition with theBoard.The Company in its reply refused to recognize the C. I. O.On November 18, 1942, the Board certified the I. B. E. W. as thebargaining representative of all hourly paid electrical employees atthe Company's Covington, Virginia, plant?Allegedly as a result ofthe time consumed in compiling data pertaining to wages and workingconditions, the I. B. E. W. did not enter into negotiations with theCompany until April 12, 1943, at which time it submitted to theCompany the draft of a proposed bargaining contract.The Company,although recognizing the I. B. E. W. for the purpose of handlinggrievances under the Board's certification, refused to enter into'45 N.L. R. B. 59. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations with the I. B. E. W. until its contract with the Inter-national Brotherhood of Pulp, Sulphite & Paper Mill Workers (A. F.of L.), covering the remaining production and maintenance employees,expired on August 1, 1943.2The Company maintained such positiondespite the intervention of the Conciliation Service of the Departmentof Labor until June 24, 1943, when it agreed to enter into negotiationswith the I. B. E. W. Between June 24, 1943, and September 11, 1943,,the Company and the I. B. E. W. met on at least four different occa-sions but were unable to consummate a bargaining agreement.How-ever, during the latter negotiation, a draft of a proposed contractembodying provisions agreed upon and a stipulation containing dis-puted issues were drawn up and submitted to the War Labor Board.Following a panel hearing, appeal to the Regional War Labor Board,and review by the National War Labor Board, the National War LaborBoard, on June 13, 1944, issued a Directive disposing of all of thedisputed issues except those pertaining to grievance procedures andapprentice training concerning which further negotiations were or-dered.However, no further negotiations were entered into betweenthe I. B. E. W. and the Company from the time of the issuance of theDirective to the filing of the petition in the instant proceeding onNovember 1, 1944.The I. B. E. W. contends that the petition should be dismissed onthe ground that the Board's certification of the I. B. E. W., the pro-posed contract embodying the provisions agreed upon by the Companyand the I. B. E. W., and the proceedings before the War Labor Board,constitute a bar to a present determination of representatives.Wefind no merit in these contentions.The Board has held that a newly organized or certified representa-tive is entitled to a reasonable opportunity to obtain the benefits ofrepresentation as evidenced by a collective bargaining contract, andthat when delay in obtaining such a contract is caused by resort to theorderly processes of Government, the Board will not proceed with anew investigation and determination of representatives.3In theinstant case, however, the failure of the I. B. E. W. to obtain a writtencollective bargaining contract from the Company can in no wise beattributed to delay caused by proceedings before the War Labor Board.On the contrary, it appears from the record that the I. B. E. W.'sfailure to commence negotiations prior to April 12, 1943, was due toits own lack of data pertaining to wages and working conditions and2This contract originally covered the production and maintenance employees of theCompany's Covington,Virginia;Luke, Maryland;and Williamsburg, Pennsylvania,plants,including the electrical employees at the Covington, Virginia,plantIn 1942, when theI.B. E. W. filed its petition in behalf of the electrical employees at the Covington,Virginia,plant, the International Brotherhood of Pulp, Sulphite & Paper Mill Workers, A.F. of L.,relinquished jurisdiction of the electrical employees to the I. B E. W.-8 SeeMatter of Allis-Chalmers Manufacturing Company,50 N. L: R. B 306. WEST VIRGINIA PULP AND PAPER COMPANY441that its failur, to consummate a written contract subsequent to theDirective of the National War Labor Board was due to its inability toarrange a conference with the Company for the purposes of furthernegotiation.Inasmuch as in the latter situation the I. B. E. W. didnot file a charge alleging that the Company refused to bargain withinthe meaning of Section 8 (5) of the Act, such inability on the part ofthe I. B. E. W. to arrange for negotiations cannot be here consideredas a valid explanation of its failure to consummate a contract with theCompany 4In view of the above circumstances, we find that the prior certifica-tion and the proceedings before the War Labor Board do not constitutea bar to a present determination of representatives.Nor does theproposed contract taken in conjunction with the stipulation and Direc-tive of the National War Labor Board constitute a bar to the instantproceeding, inasmuch as such contract was never signed .5A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. 0. represents a substantial number ofemployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of theparties, that all hourly paid electrical employees of the Company atitsCovington, Virginia, plant, excluding supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of 'employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.4 SeeMatter of Jackson Box Company,59 N L.R B. 808.5 SeeMatter of Escor, Inc,46 N. L. R. B. 1035.9 The Field Examiner reported that the C. I. 0 submitted 27 cards ; that the names of25 persons appearing on the cards were listed on the Company's pay roll of November 16,1944, which contained the names of 44 employees in the claimed appropriate unit ; andthat 25 of the cards were dated from September 29, 1944, to November 2, 1944, and 1 wasundated. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with West VirginiaPulp & Paper Company, Covington, Virginia,, an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction. including employees who didnot work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by C. I. 0., or by Local Union No. 464, I. B. E. W. forthe purposes of collective bargaining, or by neither.4The C I. O. and the I B. E. W. requested that they be designated on the ballot as setforth aboveThe request is hereby granted